Exhibit 99.1 Semi-Annual Servicer’s Certificate AEP Texas Central Company, as Servicer AEP Texas Central Transition Funding II LLC Pursuant to Section 4.01(c)(ii) of the Transition Property Servicing Agreement dated as of October 11, 2006 (the "Agreement") between AEP Texas Central Company, as Servicer and AEP Texas Central Transition Funding II LLC, as Note Issuer, the Servicer does hereby certify as follows: Capitalized terms used herein have their respective meanings as set forth in the Agreement. References herein to certain sections and subsections are references to the respective sections of the Agreement. Collection Periods: Jan-2012 to Jun-2012 Payment Date: 07/02/2012 1. Collections Allocable and Aggregate Amounts Available for the Current Payment Date: i. Remittances for the 01/12 Collection Period (1) ii. Remittances for the 02/12 Collection Period iii. Remittances for the 03/12 Collection Period iv. Remittances for the 04/12 Collection Period v. Remittances for the 05/12 Collection Period vi. Remittances for the 06/12 Collection Period (2) vii. Investment Earnings on Collection Account viii. Investment Earnings on Capital Subaccount ix. Investment Earnings on Excess Funds Subaccount x. Investment Earnings on General Subaccount xi. General Subaccount Balance (sum ofi through x above) xii. Excess Funds Subaccount Balance as of Prior Payment Date xiii. Capital Subaccount Balance as of Prior Payment Date xiv. Collection Account Balance (sum ofxii through xiii above) (1) January remittances include the previous year's true-up, which was settled on January 25, 2012. (2) June remittances does not include the previous year's true-up, which will be settled on July 25, 2012. 2. Outstanding Amounts as of Prior Payment Date: Series 2006-1 i. Class A-1 Outstanding Amount ii. Class A-2 Outstanding Amount iii. Class A-3 Outstanding Amount iv. Class A-4 Outstanding Amount v. Class A-5 Outstanding Amount vi. Aggregate Outstanding Amount of all Series 2006-1 Notes {Add Other Series as applicable} vii. Aggregate Outstanding Amount of all Notes 3. Required Funding/Payments as of Current Payment Date: Principal Series 2006-1 Principal Due i. Class A-1 ii. Class A-2 iii. Class A-3 iv. Class A-4 v. Class A-5 vi. For all Series 2006-1 Notes {Add Other Series as applicable} Note Interest Days in Interest Principal Series 2006-1 Interest Rate Period (1) Balance Interest Due vii. Class A-1 4.98% viii. Class A-2 4.98% ix. Class A-3 5.09% x. Class A-4 5.17% xi. Class A-5 5.31% xii. For all Series 2006-1 Notes {Add Other Series as applicable} Required Level Funding Required xiii. Capital Subaccount Notes: 1.On 30/360 day basis for initial payment date; otherwise use one-half of annual rate. 4.
